UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly year ended June 30, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-54721 ACCESS US OIL & GAS, INC. (Exact name of registrant as specified in its charter) Delaware 46-1035533 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 665 Woodland Square Loop SE Suite 100 Lacey, Washington 98503 (Address of principal executive offices) (zip code) Registrant's telephone number, including area code: 360-970-2647 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer [] Accelerated filer [] Non-accelerated filer [] (do not check if smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date. Class Outstanding at July 26, 2013 Common Stock, par value $0.0001 20,700,000 shares Documents incorporated by reference: None ACCESS US OIL & GAS, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2013 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Condensed Financial Statements. 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4. Controls and Procedures. 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 1A. Risk Factors. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. Mine Safety Disclosures. 11 Item 5. Other Information. 11 Item 6. Exhibits. 12 Signatures. 13 1 ITEM 1. Financial Statements ACCESS US OIL & GAS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEET June 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Total current assets Deposits and other assets Total Assets LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Accounts payable Due to related parties Total current liabilities Long term notes payable, net of discount Total Liabilities Shareholders' Deficit Preferred Stock: $0.0001 Par value; 20,000,000 shares authorized; no shares issued and outstanding - Common stock; $0.0001 par value; 100,000,000 shares authorized, 20,700,000 shares issued and outstanding as of June 30, 2013 and December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ ) $ The accompanying notes to condensed financial statements are an integral part of these statements. 2 ACCESS US OIL & GAS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months From Inception Six Months From Inception Ended (April 23, 2012) to Ended (April 23, 2012) to June 30, June 30, June 30, June 30, Operating expenses Loss from operations ) Other income (expenses): Interest expense - - Loss before income tax Income tax expense - Net loss $ ) $ ) $ ) $ ) Basic and dilutted loss per common shares $ ) $ ) $ ) Basic and diluted weighted average common shares The accompanying notes to condensed financial statements are an integral part of these statements. 3 ACCESS US OIL & GAS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months From Inception From Inception Ended (April 23, 2012) to (April 23, 2012) to June 30, June 30, June 30, Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of discount on notes payable - Changes in operating assets and liabilities: Accounts payable - Net cash used in operating activities ) ) ) Investing Activities: Investment in and deposits to Comanche ) - ) Refund of Comanche deposit - Net cash used in investing activities ) ) Financing Activities: Payment for redemption of common stock - - ) Proceeds from issuance of common stock - Proceeds from borrowings from related parties - Proceeds from shareholders' paid - in capital Net cash provided by financing activities Net change in cash Cash, beginning of period - - Cash, end of period $ $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $
